Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dawson et al. (US 2019/0045669) in view of Lefebvre et al. (US 2017/0347497).
Regarding claims 1 and 9, Dawson discloses system for controlling airflow in a facility having a ceiling-ducted aisle airflow containment system having a first damper system for controlling airflow (abstract, [ 0012], [0020], Damper 9 may be various types of dampers, such as an active damper ceiling panel), the system 5comprising: 
an input to receive parameters related to airflow in the facility, wherein the parameters include at least one airflow resistance value for a device in the facility (Fig. 3, receiving the first and second differential pressure from pressure sensor 7a and 7b and associated with hot aisle 3a and 3b);

10one or more processors configured to receive the parameters related to airflow, determine airflow values associated with the airflow containment system and based on the airflow values, generate the at least one setting for the one or more controllable devices, including at least one setting for the first damper system ([0027], [0028], Fig. 3-5, from the received data determine the change in pressure, the IT equipment in the data center requiring more or less cooling, and thus increasing or decreasing the cooling fan speed of the cooling fans used to cool IT equipment. As the cooling fan speed changes, the amount of hot exhaust air exhausted into the contained hot aisle also changes, thereby change the pressure in the contained hot aisle).

15Regarding claims Reekd;f 	Regarding claims 2 and 10, Dawson disclose the ceiling-ducted aisle airflow containment system includes two containment pods including a first containment pod and a second containment pod the ceiling pad  the first containment pod having the first damper system and the second containment pod having a second damper system and wherein the one or more processors is configured to generate at least one setting for the second damper system ([0012], [0020], Fig. 2 and 3, hot aisle 3a (pod) having the damper 9a and hot aisle 3b having damper 9b and active HAC controller may modulate damper 9 (i.e., by adjusting the amount that damper 9 is open or closed).
Regarding claims 3 and 11, Dawson discloses  the facility includes at least one cooling device (cooling unit 4), and wherein the one or more processors (controller 16) are further configured to generate at least one setting for the cooling device based on the airflow values ([0009]-[0010], the cooling units pull less hot exhaust air from the contained hot aisles than the amount of cooled air pulled by the cooling fans across the IT equipment, the hot aisle pressure will become positive relative to the cooled data center space. The cooling fans of the IT equipment will see this as a resistance, which will result in a decrease in airflow through the IT equipment).  
25 Regarding claims  	Regarding claims 4 and 12, Dawson discloses  the at least one cooling device includes a fan, and the one or more processors are configured to generate a fan speed setting for the fan ([0022],[0027],  [0029], maintain a set negative pressure, the active HAC controller may modulate fan 15 of cooling unit 4 (i.e., by increasing or decreasing the fan speed of fan 15) based on the pressure sensor data received from differential pressure sensor 8). 
Regarding claims 5 and 13, Dawson discloses the first containment pod (3a) includes 30a first pressure sensor (7a) and the second containment pod (3b) includes a second pressure sensor (7b), a first differential pressure sensor may be located in a contained hot aisle in a data center and a second differential pressure sensor may be located in an above-ceiling hot air return plenum connected to the contained hot aisle),  and wherein the input is configured to receive a first measured pressure value from the first 26WO 2020/018612PCT/US2019/042113sensor and a second measured pressure value from the second sensor (Abstract,  Pressure sensor data obtained from the differential pressure sensors) and generate the at least one setting for the first damper system (9a) and the at least one setting for the second damper system (9) based on the first measured sensor value and the second measured sensor value (Fig. 3, [0020- [0025], To maintain a 
5 	Regarding claims 6 and 14, Dawson discloses the one or more processors are configured to determine a first model pressure value associated with the first containment pod and a second model pressure value associated with the second containment pod using a model of the data center ([0019], various portions of data center 100 may be at different pressures during steady state operation of the cooling system. To ensure efficient airflow of data center 100, the various pressures may be monitored and controlled. For example, a differential pressure sensor 7 include in contained hot aisle 3 to monitor the pressure therein. Similarly, a differential pressure sensor 8 include in hot air return plenum 5 to monitor the pressure therein. Differential pressure sensors 7 and 8 provide pressure data to an active HAC controller)., and compare the first model pressure value and the second model pressure value with the first measured pressure value and the second measured pressure value 10to obtain a comparison result ([0019], [0027], [0032], detecting a change in pressure of a plurality of differential pressure sensors (i.e., differential pressure sensors 8a, 8b).
Regarding claims 7 and 15, Dawson discloses a user interface (17), and wherein the user interface includes at least one control configured to receive input from a user to adjust parameters of at least one model ([0030], allows users to view the operational parameters of data center 100 and cooling system 300, and to make changes to the operation of data center 100 and cooling system 300. For example, a user may, by providing input via UI 17, change or modify the specified pressures of contained hot aisles 3a, 3b and hot air return plenum 5).  
Regarding claims 8 and 16, Dawson discloses the one or more processors are configured to adjust parameters of at least one model based on the comparison result ([0019], [0032], detecting a change in pressure of a plurality of differential pressure based on pressure sensor data received from .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (US 2019/0045669) in view of Lefebvre et al. (US 2017/0347497).
Regarding claim 17, Dawson discloses balancing airflow in a facility having a ceiling-ducted hot aisle containment system ([0012], Fig. 1), comprising: 
10receiving a plurality of differential pressure measurements from a plurality of pressure sensors each associated with one of a plurality of hot aisle structures (Fig. 3, receiving the first and second differential pressure from pressure sensor 7a and 7b and associated with hot aisle 3a and 3b);
 providing control signals to adjust a Cooling Room Air Handler (CRAH) associated 15with the ceiling-ducted hot aisle containment system based on the plurality of differential pressure measurements ([0012], [0027], [0028], Fig. 3-5, An active hot aisle containment (HAC) controller may monitor the pressure in the hot air return plenum using the pressure sensor(s) located therein, and may modulate the fans of the cooling unit(s) to maintain a set negative pressure therein. The active HAC controller may also monitor the pressures in the contained hot aisles using the pressure sensors located therein, and may modulate active damper ceiling panels in the contained hot aisles to maintain a near-neutral pressure in each contained hot aisle);

providing control signals to control a first damper associated with the first hot aisle 20structure (Fig. 3, [0025], The active HAC controller use pressure sensor data from differential pressure sensors 7a, 7b to respectively maintain near-neutral pressures in contained hot aisles 3a, 3b by modulating/ controlling dampers 9a, 9b based on the received data).
Dawson fails to discloses identifying that at least one hot aisle structure of the plurality of hot aisle structures has a differential pressure greater than a threshold level. 
LeFevre discloses identifying that at least one hot aisle structure of the plurality of hot aisle structures has a differential pressure greater than a threshold level ([0012], if the pressure in the hot aisle 110a or 110b is detected as being the same or higher than the pressure in the cold aisle 115, the respective fans may be operated at a higher speed to draw more air in the hot aisles 110a and 110b up for venting through the vents 117a and 117b. This ensures that a desired pressure differential, and/or a desired air flow rate, can be maintained or otherwise controlled).
Dawson and LeFebvre are analogous art. They relate to data center cooling system.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply an air flow control of data center of Dawson for the heat removal LeFevre for efficiently manage the climate by minimize the use for energy for air distribution, minimize the use of active heat management equipment that generates heat through their own operation,  minimize and eliminate the use of moving cooling parts and minimize maintenance costs associated with server heating and cooling. 


Regarding claim 18, Dawson discloses one or more of the plurality of hot aisle structures (element 3a and 3b) includes a damper (9a and 9b), and wherein the method further comprises initially setting the damper of one or more of the plurality of hot aisle structures to a maximum open position ([0009], [0020], [0039], To maintain a near-neutral pressure, the active HAC controller may modulate damper 9 (i.e., by adjusting the amount that damper 9 is open or closed) based on the pressure sensor data received from differential pressure sensor 7. Damper 9 may be various types of dampers, such as an active damper ceiling panel).
Regarding claim 19, Dawson discloses providing control signals to control the CRAH includes iteratively decreasing a fan rate of the CRAH until at least one of the pluralities of hot aisle structures has a differential pressure less than the threshold level ([0022], [0032], the active HAC controller may use pressure sensor data from differential pressure sensor 8 to maintain a set or specified negative pressure in hot air return plenum 5. To maintain a set negative pressure, the active HAC controller may modulate fan 15 of cooling unit 4 (i.e., by increasing or decreasing the fan speed of fan 15) based on the pressure sensor data received from differential pressure sensor 8).
Regarding claim 20, Dawson discloses providing control signals to control the CRAH includes iteratively increasing a fan rate of the CRAH until at least one of the plurality of hot aisle structures has sufficient airflow based on differential pressure measurements ([0010], [0011], [0032], if the cooling units pull less hot exhaust air from the contained hot aisles than the amount of cooled air pulled by the cooling fans across the IT equipment, the hot aisle pressure will become positive relative to the cooled data center space. The cooling fans of the IT equipment will see this as a resistance, which will result in a decrease in airflow through the IT equipment. The decrease in airflow will result in higher IT equipment operating temperatures, and the cooling fans will increase their fan speeds to combat the temperature increase).

Citation Pertinent prior art
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bean et al. (US 2010/0018816) related to air cooling systems used to cool racks and enclosures, and more particularly to air cooling equipment used to cool racks and enclosures of the type used to house data processing, networking and telecommunications equipment.
Vaney et al. (US 218/0168073) relates to a control apparatus for controlling the performance of cooling units, one or more fans. Cooling air may thus be arranged to pass from the cold region to the hot region over and/or through the IT equipment to thereby cool the IT equipment.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217 - 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119